    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 1 of 42



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS,
                           HOUSTON DIVISION



DEXTER DARNELL JOHNSON,              §
    Petitioner,                      §
                                     §
             v.                      §      CIVIL ACTION NO. 4:11-cv-02466
                                     §
LORIE DAVIS, Director,               §      DEATH PENALTY CASE
Texas Department of Criminal         §
Justice, Correctional Institutions   §
Division,                            §
       Respondent.                   §


         PETITIONER’S REPLY TO RESPONDENT’S OPPOSITION
              TO MOTION FOR STAY OF EXECUTION AND
                MOTION FOR RELIEF FROM JUDGMENT

            Mr. Johnson is scheduled to be executed on August 15, 2019


                                     JASON D. HAWKINS
                                     Federal Public Defender

                                     Jeremy Schepers (24084578)
                                     Supervisor, Capital Habeas Unit
                                     Office of the Federal Public Defender
                                     Northern District of Texas
                                     525 S. Griffin St., Ste. 629
                                     Dallas, Texas 75202
                                     jeremy_schepers@fd.org
                                     (214) 767-2746
                                     (214) 767-2886 (fax)
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 2 of 42



                             TABLE OF CONTENTS


INTRODUCTION……………………………………………………………………………1
ARGUMENT & AUTHORITIES
  I. Mr. Johnson’s representation by a conflicted and otherwise inadequate
     court-appointed attorney throughout his capital state and federal habeas
     corpus proceedings constitutes extraordinary circumstances, and the
     equities weigh in favor of reopening the judgment……………………………5

        A. Mr. Johnson has amply demonstrated extraordinary circumstances and
        established that the balance of the equities weighs in his favor. …………..5

        B. The Director has failed to confront much of Mr. Johnson’s evidence
        showing extraordinary circumstances. ………………………………………...15

  II.   Mr. Johnson’s motion was timely filed. ………………………………………..17

  III. It would be premature for this Court to consider the Director’s arguments
       regarding the potential application of the procedural defenses to claims
       that may be raised in an amended petition……………………………………19

  IV. Alternatively, if this Court determines that it is appropriate to assess
      procedural obstacles to claims that may be raised if the judgment is
      reopened, Mr. Johnson requests a hearing on the issues…………………..24

  V.    This Court has jurisdiction to stay Mr. Johnson’s execution, regardless of
        whether it rules on the merits of his Rule 60(b) Motion…………………....32

CONCLUSION……………………………………………………………………………..35
CERTIFICATE OF SERVICE…………………………………………………………...36




                                          i
Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 3 of 42
Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 4 of 42
      Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 5 of 42



McFarland v. Scott,
    512 U.S. 849 (1994) ..................................................................................... 14, 21, 33

McQuiggin v. Perkins,
    569 U.S. 383 (2013) .................................................................................................28

Moore v. Texas,
    137 S. Ct. 1039 (2017) ................................................................................. 11, 25, 27

Moore v. Texas,
  139 S. Ct. 666 (2019) ...............................................................................................25

Nken v. Holder,
    556 U.S. 418 (2009) .................................................................................................32

In re Paredes,
    587 F. App'x 805 (5th Cir. 2014) ....................................................................... 19, 34

Pruett v. Stephens,
    608 F. App'x 182 (5th Cir. 2015) .............................................................................19

Ramirez v. Davis,
    2019 WL 2622147 (5th Cir. June 26, 2019) ...........................................................18

Ramirez v. Davis,
    675 F. App'x 478 (5th Cir. 2017) .............................................................................33

Rivera v. Quarterman,
    505 F. 3d 349 (5th Cir. 2007) ..................................................................................28

Rosales v. Quarterman,
    565 F.3d 308 (5th Cir. 2009) ...................................................................................33

Sawyer v. Whitley,
    505 U.S. 333 (1992) ........................................................................................... 29, 31

Schulp v. Delo,
    513 U.S. 298 (1995) .................................................................................................28

Seven Elves, Inc. v. Eskenazi,
    635 F.2d 396 (5th Cir. 1981) .....................................................................................1

Speer v. Stephens,
    781 F.3d 784 (5th Cir. 2015) .....................................................................................5

Strickler v. Greene,
    527 U.S. 263 (1999) ................................................................................................. 31

                                                            IV
Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 6 of 42
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 7 of 42



         PETITIONER’S REPLY TO RESPONDENT’S OPPOSITION
              TO MOTION FOR STAY OF EXECUTION AND
               MOTION FOR RELIEF FROM JUDGMENT

      COMES NOW, Petitioner, DEXTER DARNELL JOHNSON, by and through

undersigned counsel, the Office of the Federal Public Defender for the Northern

District of Texas (“FPD”), and files this reply to Respondent’s Opposition to Motion

for Stay of Execution and Motion for Relief from Judgment (“Opposition”). DE 97.

                                 INTRODUCTION

      The Fifth Circuit has recognized that Federal Rule of Civil Procedure 60(b)(6)

“is a grand reservoir of equitable power to do justice in a particular case,” which “may

be tapped by the district court in the sound exercise of its discretion, and within the

strictures inherent in the underlying objectives of the rule.” Seven Elves, Inc. v.

Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981) (internal quotations and citations

omitted). The referenced strictures are that the Court’s discretion “must be exercised

in light of the balance that is struck by Rule 60(b) between the desideratum of finality

and the demands of justice.” Id. Thus, before this Court may grant a Rule 60(b)(6)

motion in order to do justice in a particular case, it must find that the motion was

filed within a reasonable time and that the movant has shown extraordinary

circumstances. Gonzalez v. Crosby, 545 U.S. 524, 535 (2005).

      The Supreme Court has stated that extraordinary circumstances will rarely

occur in the habeas corpus context and that not every case interpreting a statute will

provide cause for reopening a final judgment. Gonzalez, 545 U.S. at 535-36. But here

the Director has skewed the Supreme Court’s language to preclude Rule 60(b) relief



                                           1
     Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 8 of 42



whenever a change in the Supreme Court’s decisional law is one, among many, factors

in the showing of extraordinary circumstances in a habeas corpus case. See

Opposition at 10. In fact, both statements above are mere observations that flow

naturally from the requirement that relief should only be granted in extraordinary

circumstances.1 See Crutsinger v. Davis, 2019 U.S. App. LEXIS 19980 at *20 (5th Cir.

2019) (unpublished) (Graves, J., dissenting) (the Supreme Court’s language in

Gonzalez “[c]learly [] indicates the possibility that some changes provide cause for

reopening”). In its first case addressing the interplay between Rule 60(b)(6), Martinez

v. Ryan, 566 U.S. 1 (2012), and Trevino v. Thaler, 569 U.S. 413 (2013), the Supreme

Court granted the petitioner relief from judgment and habeas corpus relief. Buck v.

Davis, 137 S. Ct. 759, 780 (2017). This is an unmistakable signal that these decisional

changes can lead to relief when the totality of circumstances are extraordinary.

        Moreover, Mr. Johnson does not rely on Martinez and Trevino as evidence of

extraordinary circumstances. Rather, those cases are significant because they created

a conflict of interest between Mr. McCann and Mr. Johnson. It is Mr. McCann’s

actions in response to that conflict—combined with other elements of his

representation—that play a significant role in Mr. Johnson’s showing of

extraordinary circumstances.




1 The Supreme Court’s statement that extraordinary circumstances will rarely occur in habeas cases
is not only observational, it is dicta. The statement was made as an aside in the section of the Court’s
opinion explaining why friction between the limitations on successive federal habeas petitions in 28
U.S.C. § 2253 and the equitable power to grant relief pursuant to Rule 60(b) should be minimal. It was
not a part of the Court’s extraordinary circumstances discussion or analysis.

                                                   2
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 9 of 42



      In addition to reaffirming that Rule 60(b)(6) should only be used in

extraordinary circumstances, the Gonzalez Court also stated that “Rule 60(b) has an

unquestionably valid role to play in habeas cases,” 545 U.S. at 534, and has cautioned

lower courts against overly stringent interpretations of Rule 60(b)(6) such as the

Director has pressed here:

      Rule 60(b)(6), the particular provision under which petitioner brought
      this motion, permits reopening when the movant shows “any . . . reason
      justifying relief from the operation of the judgment” other than the more
      specific circumstances set out in Rules 60(b)(1)-(5). [] The mere
      recitation of these provisions shows why we give little weight to
      respondent’s appeal to the virtues of finality. That policy consideration,
      standing alone, is unpersuasive in the interpretation of a provision whose
      whole purpose is to make an exception to finality. The issue here is
      whether the text of Rule 60(b), or some other provision of law, limits its
      application in a manner relevant to the case before us.

Id. at 528-29 (citations omitted) (emphasis added); see also Buck, 137 S. Ct. at 779

(the purpose of Rule 60(b) is to make an exception to finality, and in that case “the

State’s interest in finality deserves little weight”). The Court has, therefore, not only

confirmed the potential significance of Rule 60(b) in habeas corpus cases, it has also

stressed the requirement that each Rule 60(b) motion must be analyzed on a case-by-

case basis, giving fair weight to the demands of justice.

      Thus, the Director’s broad arguments that mere changes in decisional law are

insufficient to warrant relief, Opposition at 10, and that a conflict of interest with

one’s lawyer is insufficient to establish extraordinary circumstances, Opposition at

11, are overly generalized for a Rule 60(b) analysis. The arguments are also not

responsive to the evidence of multiple errors and injustices that Mr. Johnson has




                                           3
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 10 of 42



presented to this Court which have deprived him of meaningful federal judicial

review of his capital judgment.

      Mr. Johnson has satisfied the requirements of Rule 60(b)(6) because his case

is one of the rare habeas cases in which the competing interests of finality and justice

weigh in the movant’s favor. The prejudice resulting to him as a consequence of the

various violations of his representation rights under 18 U.S.C. § 3599 unquestionably

outweighs the State’s competing interest in the finality of a death sentence that has

not received the close scrutiny that habeas is meant to provide, and which Congress

meant to enhance through § 3599’s representation provisions. See Martel v. Clair, 565

U.S. 648 (2012). The Director’s arguments to the contrary fail, because the Director

misconstrues Supreme Court and Fifth Circuit authority, ignores the compelling

evidence of extraordinary circumstances contained in Mr. Johnson’s motion, and

attempts to persuade the Court to constrain its discretion according to standards that

are improvidently stringent and inappropriate as applied to this case. Ultimately, the

Director asks this Court to sanction Mr. Johnson’s execution undeterred by the

abundant evidence that Mr. Johnson was deprived of a fair opportunity to challenge

his conviction and sentence in the federal courts with the assistance of conflict-free,

competent counsel.




                                           4
     Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 11 of 42



                               ARGUMENT & AUTHORITIES

I.      Mr. Johnson’s representation by a conflicted and otherwise
        inadequate court-appointed attorney throughout his capital state and
        federal habeas corpus proceedings constitutes extraordinary
        circumstances, and the equities weigh in favor of reopening the
        judgment.

        A.      Mr. Johnson has amply demonstrated extraordinary
                circumstances and established that the balance of the equities
                weighs in his favor.

        Mr. Johnson will not restate all of the evidence he has presented to show

extraordinary circumstances in this case; however, the Director’s argument that

there are no extraordinary circumstances in this case merits a reply. As a principal

matter, while the Director has argued that Mr. McCann did not suffer from a conflict

of interest with Mr. Johnson in the wake of Martinez and Trevino, Opposition at 21-

23, the record clearly demonstrates not only the existence of a conflict of interest, but

that Mr. McCann acted on that conflict in a manner that protected his own interests

at the expense of Mr. Johnson’s interests.2



        2  Mr. McCann unmistakably operated under a conflict of interest after the Martinez and
Trevino decisions when he remained as Mr. Johnson’s sole federal habeas counsel, just as every lawyer
would be in this scenario. See Speer v. Stephens, 781 F.3d 784, 786 (5th Cir. 2015) (“The petitioner’s
present lawyer is conflicted only in the sense that every lawyer charged to examine the performance
of counsel is conflicted in that task when the performance is his own.”). The Director attempts to assert
that Mr. McCann was not conflicted by citing a number of cases that were issued prior to Martinez
and Trevino, none of which address the Fifth Circuit’s clear language in Speer that directly refutes her
argument. See Resp. at 21-23. Even aside from the legal principles that establish a conflict of interest
existed, the Director fails to explain why the numerous actions Mr. McCann took in contravention of
Mr. Johnson’s best interests do not constitute a conflict of interest. These actions include Mr.
McCann’s: (1) failure to notify Mr. Johnson of the conflict of interest; (2) attempt to amend claims into
the federal petition by invoking Martinez and Trevino to excuse the default of those claims while
arguing that he had not provided ineffective assistance; (3) treatment of Mr. Johnson’s case in a
different manner from other clients he represented in similar postures to Mr. Johnson, in which he
had sought different counsel to be appointed because it was “his ethical duty” to do so; (4) opposition
to Mr. Johnson’s request for conflict-free counsel; and (5) filing a state successor application without
informing Mr. Johnson or obtaining his consent to do so, even after he was on notice that doing so
could create additional procedural impediments for Mr. Johnson’s claims to be heard on the merits.

                                                   5
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 12 of 42



       Mr. McCann, while nominally seeking to invoke Martinez and Trevino on Mr.

Johnson’s behalf, affirmatively defended the quality of his state habeas

representation—blaming trial counsel, direct appeal counsel, the state habeas court,

and the Texas Rules of Criminal Procedure for the waiver of Mr. Johnson’s

ineffective-assistance-of-trial-counsel claims in state habeas and their attendant

default in federal habeas. Mr. McCann knew or should have known that relief from

procedural default of any newly-raised ineffectiveness claims under Martinez and

Trevino depended in large part on a showing that he had provided ineffective

representation in state habeas. The justifications he made for his failure to

adequately investigate Mr. Johnson’s case or timely raise all viable claims in state

habeas were unquestionably protective of his own financial and reputational

interests and unquestionably prejudicial to Mr. Johnson’s interests, and they made

Mr. McCann a witness to the issue rather than an advocate.

       Moreover, Mr. McCann was aware that he had a conflict of interest with Mr.

Johnson and took no remedial action. As noted in the Rule 60(b) Motion, just two

weeks after filing his post-Trevino briefing in Mr. Johnson’s case, Mr. McCann sought

replacement counsel in the case of Raymond Martinez, citing the same ethical

considerations that he ignored in this case. DE 95 at 10-11. Undersigned counsel has

recently learned that Mr. McCann also acknowledged that Martinez and Trevino

created a conflict of interest between himself and his client Garcia Glen White, and




The Director’s silence regarding these issues strongly supports Mr. Johnson’s position that Mr.
McCann was acting contrary to Mr. Johnson’s best interests.


                                              6
   Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 13 of 42



requested a stay of Mr. White’s execution and appointment of replacement counsel in

January 2015. As Mr. McCann pled:

      I have been privileged to represent Mr. Garcia Glen White for over 16
      years. I have filed numerous state and federal applications for relief on
      his behalf. I have tried to live up to the responsibility of representing a
      condemned man to the best of my ability in this case.

      Yet no man or lawyer is perfect, nor can any lawyer truthfully say that
      they are their own best judge. I have represented Mr. White for too long
      to objectively assess whether or not I made mistakes along the way that
      could have cost him a chance at relief. Under Trevino v. Thaler, I believe
      that my client should at least have the benefit of at least one last set of
      objective eyes to judge the work done by me. It is my sincere belief, based
      upon 20 years of death penalty work before this Honorable Court, that
      a man or woman facing execution should have the benefit of one final
      look at his lawyer’s performance, even mine. I cannot speak for other
      habeas attorneys; I cannot say that in every case this Court should take
      the action that I very respectfully suggest here. Yet his Court has
      entrusted me with a duty that I take most seriously. That duty includes,
      I believe, as ruthless a self-examination as I have applied to the lawyers
      who have come before me. This cannot ever be about the pride of any
      attorney; it must always be about ensuring every last measure of due
      process possible for those who are condemned.

      ...

      . . . I ask for this relief in the sincere belief that if my client is entitled to
      a full review and procedural due process that he should not depend on
      me to examine my own work as I could not be objective.

      Wherefore I respectfully pray on behalf of my client Garcia Glen White
      that this Court consider a short temporary stay of the execution and
      appointment of new counsel in order to review my own state habeas and
      federal habeas work. I ask this in the interest of justice. I ask this in the
      humble awareness that I am as imperfect an advocate as one may find
      but with the sincere hope that any failings in my work count against me
      and not my client.

Ex parte Garcia Glen White, No. WR-48,152-05, Motion Requesting Temporary Stay

of Execution and Appointment of New State Habeas Counsel Under Trevino v. Thaler



                                              7
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 14 of 42



at 2-4 (Jan. 13, 2015) (emphasis added) (attached as Exhibit 1). It is simply arbitrary

and indefensible that Mr. McCann respected his ethical obligations to his other

capitally-sentenced clients with whom he developed a Trevino-based conflict of

interest and failed to do the same for Mr. Johnson.

      Moreover, contrary to the Director’s arguments, Opposition at 15-18, Mr.

Johnson is not seeking relief from judgment based only on counsel’s omissions in

federal habeas. Mr. McCann did not simply make “omissions.” He made a choice to

seek conflict-free counsel for other similarly-situated clients, and he made a choice to

not seek conflict-free counsel for Mr. Johnson. He also made a choice to keep Mr.

Johnson uninformed of the conflict of interest, and later, when Mr. Johnson learned

of the conflict from other sources and asked the Court directly for conflict-free counsel

to investigate Martinez and Trevino issues, he made a choice to file a sealed pleading

opposing his client’s wishes.

      Later, in response to Mr. Johnson’s request to remove Mr. McCann, and

ignoring the FPD’s warning that prematurely filing a state successor application in

state court would threaten to waive Mr. Johnson’s ability to raise other issues in a

successor application, Mr. McCann made the choice to rush to file an eight-page, one-

issue application that was swiftly dismissed as an abuse of the writ. He also chose to

file another sealed pleading opposing Mr. Johnson’s motion for Mr. McCann’s removal

in federal court. DE 78. Perhaps most egregiously, Mr. McCann made a choice to file

pleadings defending himself and explicitly undercutting the very Martinez and

Trevino arguments that he acknowledged Mr. Johnson had a right to benefit from.



                                           8
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 15 of 42



Mr. McCann not only had a conflict of interest with Mr. Johnson, but he was aware

of that conflict and he chose to go beyond simply omitting any mention of the conflict,

maneuvering to protect his financial and reputational interests at the expense of his

client.

          But the extraordinary circumstances in this case go beyond the injustices

occasioned by Mr. McCann’s conflict of interest and implicate a more sweeping denial

of Mr. Johnson’s right to quality federal habeas representation under 18 U.S.C. §

3599. First, as Mr. Johnson noted in the Rule 60(b) Motion, Mr. McCann failed to

collect Mr. Johnson’s case file before pursuing collateral relief on his behalf. The

Director’s proposition that Mr. McCann may have collected trial counsel’s files and

lost them in the flooding of 2017 is flimsy at best,3 Opposition at 14; trial counsel and

the trial mitigation investigator turned voluminous files over to the FPD shortly after

its appointment in this matter. The files cannot be simultaneously destroyed by

flooding and in the possession of trial counsel.

          Second, Mr. McCann’s pleadings in this case indicate an inadequate familiarity

with the rules and procedures of habeas corpus to satisfy the requirements of 18

U.S.C. § 3599. He claims to have identified a viable ineffective-assistance-of-trial-

counsel claim during the state habeas hearing on Mr. Johnson’s initial 11.071

application, but—providing no rational justification—he failed to investigate or raise

that claim in state court or in the initial, timely filed federal habeas petition. See DE

14, 18. He attempted to raise the claim in an amended petition more than a year after


3To the extent this Court believes this is a factual dispute, Mr. Johnson requests a hearing to prove
his allegation.

                                                  9
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 16 of 42



the statute of limitations had run but, in that motion, he offered no explanation for

the failure to raise the claim earlier, and indeed no reasonable explanation exists. See

DE 14. As this Court held when denying Mr. Johnson’s request for a stay and

abeyance to exhaust the trial and direct appeal counsel ineffectiveness claims more

than a year after the federal petition was filed,

      Several factors discourage this Court from staying the current
      proceedings. First, Rhines prohibits the abeyance of federal proceedings
      when “a petitioner engages in abusive litigation tactics or intentional
      delay[.]” . . . Johnson filed his federal petition on June 28, 2011. Even
      though he admits that he knew about the putative claims during state
      habeas review, he did not advance them until December 12, 2012. By
      that time, both parties had extensively briefed the other legal and
      factual issues in the case. . . . The languid manner in which Johnson
      requested a return to state court discourages the granting of a stay.

      Second, Johnson does not show good cause for failing to raise the
      unexhausted claims until federal review. Johnson’s unexhausted claims
      apparently rely on easily discoverable factual predicates. Nothing
      inherent in the structure of Texas’ post-conviction review thwarted him
      from advancing them in his initial habeas action. The record before this
      Court only shows that Johnson did not raise certain claims in his habeas
      application—a circumstance that arises every time a capital petitioner
      includes unexhausted claims in his federal petition.

Johnson v. Stephens, No. 4:11-cv-02466, Memorandum Opinion and Order at 12-13

(S.D. Tex. Aug. 19, 2013).

      Similarly, Mr. McCann filed a subsequent 11.071 application in the state

habeas court shortly before withdrawing as counsel, in which he sought relief on the

ground that Mr. Johnson’s death sentence is unconstitutional because he is

intellectually disabled. Exhibit 2 (Ex parte Dexter Darnell Johnson, No. 0185483B,

Applicant’s Subsequent Application for Writ of Habeas Corpus (208th D. Ct. Tex. Apr.

11, 2019). In filing the eight-page application, Mr. McCann did not explain why Mr.

                                          10
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 17 of 42



Johnson could not have raised the claim ten years earlier, when Mr. McCann filed

Mr. Johnson’s initial application. Although one paragraph of the application explains

that the claim relies on Moore v. Texas, 137 S. Ct. 1039 (2017), the argument is wholly

devoid of any explanation how Moore impacted Mr. Johnson’s case such that a

previously non-viable Atkins claim was now viable. See, generally, Exhibit 2. Without

such an explanation, Mr. Johnson could not satisfy the relevant exception to the State

successor bar. See Ex parte Dexter Darnell Johnson, No. WR-73,600-02, Slip Op. (Tex.

Crim. App. Apr. 29, 2019). In fact, new evidence, new developments in the clinical

diagnosis of intellectual disability, and new Supreme Court case law all exist to

justify the litigation of an Atkins claim today even though that claim may not have

been successful ten years prior; but Mr. McCann failed to present the relevant

evidence and argument, and Mr. Johnson’s Atkins claim was swiftly dismissed.

      Mr. McCann’s motion for a stay and abeyance or, alternatively, to amend the

federal habeas petition in light of Martinez, and his supplemental briefing addressing

the impact of Trevino on Mr. Johnson’s case demonstrate yet further evidence of his

failure to familiarize himself with the habeas rules. First, as mentioned above, Mr.

McCann placed the responsibility for his failure to timely raise the defaulted trial

counsel ineffectiveness claim in state habeas squarely on the shoulders of trial

counsel, direct appeal counsel, the state courts and the Texas legislature. DE 14 at 6,

8. With regard to trial and direct appeal counsel’s share of the responsibility for

failing to raise the claim in a motion for new trial or on direct review, the arguments

pressed by Mr. McCann are the precise arguments pressed by the Director and



                                          11
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 18 of 42



rejected by the Supreme Court in Trevino, which decided the case in the petitioner’s

favor because Texas’s procedural framework, “by reason of its design and operation,

makes it highly unlikely in a typical case that a defendant will have a meaningful

opportunity to raise a claim of ineffective assistance of trial counsel on direct

appeal[.]” 569 U.S. at 429. It is for that very reason that the Supreme Court held

Martinez applies to Texas cases. Id. Moreover, by attempting to raise a claim that

direct appeal counsel was ineffective for failing to present the defaulted trial counsel

ineffectiveness claim on direct review, Mr. McCann implicitly argued that he, as state

habeas counsel, did not default the claim—an argument directly at odds with the

Martinez and Trevino arguments necessary to establish cause.

      With regard to the state courts’ and the Texas legislatures’ share of the blame,

Mr. McCann’s arguments were the state-law equivalent of blaming the Fifth Circuit

and the U.S. Congress for establishing and enforcing a statute of limitations under

the AEDPA. His argument that he was strong-armed into providing Mr. Johnson

ineffective assistance in state habeas by the unfairness of a rule that establishes a

deadline for the filing of an initial 11.071 application betrays either a transparent

attempt by Mr. McCann to defend his own reputation at the expense of Mr. Johnson’s

interests or an unacceptable ignorance of the relevant state and federal procedural

rules applicable to habeas corpus cases.

      Third, Mr. Johnson’s case is extraordinary because the courts, too, ignored the

conspicuous conflict of interest and failed to take action to protect Mr. Johnson. The

Director agrees with Mr. Johnson that courts must initiate inquiries if they know or



                                           12
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 19 of 42



reasonably should know that a particular conflict exists. Opposition at 14. The

Director argues, nonetheless, that no authority exists for the assertion that the Court

should have been placed on notice of the conflict in this case, and further argues that

a conflict only exists after the petitioner identifies a procedurally defaulted

ineffectiveness claim that should have been raised in state habeas. Id. The Director’s

arguments are without merit.

      The Court was placed on notice of the conflict of interest because Mr. McCann

pursued arguments that were self-evidently tainted by the conflict. A conflict of

interest with one’s client is sufficiently apparent from the record when the attorney

presents arguments that serve his own reputational and financial interests—

arguments that he did not provide Mr. Johnson ineffective assistance in state

habeas—at the expense of his client’s interests in the vindication of his claims for

relief—interests that depended upon a showing that Mr. McCann did provide Mr.

Johnson ineffective assistance in state habeas. See Maples v. Thomas, 565 U.S. 266,

285 n.8 (2012) (a significant conflict of interest arises when the attorneys’ interest in

avoiding damage to their reputation is at odds with their client’s strongest argument);

Christeson v. Roper, 135 S. Ct. 891, 894 (counsel cannot reasonably be expected to

make arguments that threaten their professional reputation and livelihood, and

substitution is required when the need for such arguments arises).

      Moreover, a conflict of interest between a petitioner and his attorney can

undoubtedly exist before the petitioner identifies the availability of a meritorious

claim for relief. Cf. Opposition at 14. 18 U.S.C. § 3599 “established a right to



                                           13
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 20 of 42



preapplication legal assistance for capital defendants in federal habeas corpus

proceedings.” McFarland v. Scott, 512 U.S. 849, 855 (1994) (emphasis added). The

Director’s arguments are a thinly veiled attempt to turn McFarland on its head,

requiring that meritorious claims for relief must be identified before the section 3599

right to competent, conflict-free representation attaches. Such an interpretation of

the statute is simply precluded. Martel v. Clair, 565 U.S. 648, 659 (2012) (Under 18

U.S.C. § 3599(a)(2), “[h]abeas petitioners facing execution now receive counsel as a

matter of right, not an exercise of the court’s discretion.”). Having been placed on

notice of Mr. McCann’s conflict of interest and the attendant violation of 18 U.S.C. §

3599 that Mr. McCann’s continued representation occasioned, the Court had a duty

to make inquiries, including by inquiring directly of Mr. Johnson whether he wished

to waive the conflict or assert his right to replacement counsel. Cuyler v. Sullivan,

446 U.S. 335, 347 (1980).

      Finally, Mr. Johnson has established that the balance of the equities lies in his

favor. In Liljeberg v. Health Services Acquisition Corporation, 486 U.S. 847 (1988),

the Supreme Court addressed a Rule 60(b)(6) motion premised on the federal judge’s

disqualification under 28 U.S.C. § 455(a) (requiring judicial disqualification in any

proceeding in which the judge’s impartiality might reasonably be questioned). Id. at

850-51. The Court held that the determination whether to grant relief pursuant to

Rule 60(b)(6) should take into account “the risk of injustice to the parties in the

particular case, the risk that the denial of relief will produce injustice in other cases,

and the risk of undermining the public’s confidence in the judicial process.” Id. at 864.



                                           14
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 21 of 42



Here, the risk of injustice to Mr. Johnson by a denial of his motion is great. Mr.

McCann was Mr. Johnson’s sole court-appointed representative in all state and

federal habeas matters until the appointment of undersigned counsel. For nearly

twelve years, from June 28, 2007, until the FPD was appointed on February 5, 2019,

Mr. McCann was the only attorney ever empowered to investigate the

constitutionality of Mr. Johnson’s conviction and sentence. As demonstrated supra

and in the Rule 60(b) Motion, the evidence shows that Mr. McCann did not fulfill his

duties to Mr. Johnson, and post-Trevino he even took affirmative steps to undermine

his client’s rights and interests to his own advantage.

      The execution of a state prisoner who, through being kept ignorant of his

rights, was forced to proceed through the federal courts represented by counsel

laboring under a conflict of interest will also undoubtedly undermine the public’s

confidence in the judicial process. And granting Mr. Johnson relief will not produce

injustice in other cases. To the contrary, the Court’s willingness to enforce 18 U.S.C.

§ 3599 may prevent a similar injustice in future cases by encouraging attorneys to

more closely examine potential conflicts of interest with their clients, and by

encouraging judges to more closely scrutinize the quality of representation being

afforded capitally-convicted state prisoners. See Liljenberg, 486 U.S. at 868.

          B. The Director has failed to confront much of Mr. Johnson’s
             evidence showing extraordinary circumstances.

      Notably, the Director’s Opposition failed to confront much of Mr. Johnson’s

evidence of extraordinary circumstances. Though the Director argues that Mr.

McCann did not have a conflict with Mr. Johnson, Opposition at 21-23, she failed to

                                          15
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 22 of 42



address the affidavit of Robert P. Schuwerk, an esteemed Texas ethics expert, which

concluded that “conflicts did arise, that they were serious, that Mr. McCann did not

address them in a professionally appropriate manner and that, unless remedied by

this Court, those missteps by Mr. McCann will cause irreparable injury to Mr.

Johnson.” DE 95 at 3.

      The Director also failed to answer Mr. Johnson’s allegations that Mr. McCann

filed pleadings under seal that affirmatively opposed Mr. Johnson’s requests for

conflict-free counsel and that Mr. McCann be removed from his case because of the

egregious nature of some of his misconduct. She further failed to address Mr.

Johnson’s allegations that Mr. McCann failed to fulfill his duty of candor, which

required him to advise Mr. Johnson of the conflict of interest and its reasonably

foreseeable impact on his representation, and to abide by Mr. Johnson’s decisions

with regard to whether to waive or assert the conflict.

      Most notably, the Director failed to address allegations that Mr. McCann

violated his duty of loyalty, which required him to refrain from taking any actions

with respect to the conflict that would further his own interests at the expense of Mr.

Johnson’s. Mr. McCann did take such action when he defended his state habeas

representation in the context of a Martinez/Trevino cause argument.

      The Director’s failure to address these critical components of Mr. Johnson’s

showing of extraordinary circumstances renders the arguments in her Opposition

insufficient to defeat his meritorious motion for relief from judgment.




                                          16
      Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 23 of 42



II.     Mr. Johnson’s motion was timely filed.
        Determining whether a Rule 60(b) motion is timely filed is a case-specific

 inquiry that turns on the “particular facts and circumstances of the case.” Clark v.

 Davis, 850 F.3d 770, 780 (citing Travelers Ins. Co. v. Liljeberg Enters., Inc., 38 F.3d

 1404, 1410 (5th Cir. 1994)). In his Rule 60(b) Motion, Mr. Johnson presented a

 number of factors that weigh in favor of finding that it was filed within a reasonable

 time given the circumstances. These factors include: (1) conflict-free counsel filed the

 Rule 60(b) motion less than five months after their appointment; (2) Mr. Johnson

 timely requested appointment of conflict-free counsel after he became aware of the

 conflict; (3) Mr. Johnson is an intellectually disabled, brain-damaged schizophrenic

 who functions at the level of a ten-year-old, and it is not reasonable to expect him to

 have been aware of the conflict until he was told about it by others; (4) the motion

 was timely filed pursuant to the scheduling order issued at the request of the

 Director; and (5) the Court, which has responsibility for affording and enforcing a

 qualifying prisoner’s representation rights under 18 U.S.C. § 3599, should have taken

 action previously when Mr. McCann defended his state habeas representation in the

 context of Martinez and Trevino arguments, making the conflict apparent from the

 record. DE 95 at 25-26. Additionally, as also raised in the Rule 60(b) Motion, Mr.

 McCann actually opposed Mr. Johnson’s request for conflict-free counsel, further

 frustrating the pace of proceedings. DE 95 at 3 (citing DE 66). The Director’s

 argument fails to address the majority of the particularized facts and circumstances

 that support that the timing was, in fact, reasonable. See Opposition at 18-21.



                                           17
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 24 of 42



      The Director’s assertion that the motion is not timely focuses primarily on the

six-year gap between Trevino and the filing of the Rule 60(b) motion, asserting that

Fifth Circuit precedent “confirms that such delay is unreasonable.” Opposition at 18.

However, the Director’s attempt to create a bright-line rule based solely on the time

between Trevino and the filing of the motion is not supported by precedent. While it

is a factor in the analysis, the relevant question for this Court is whether, under the

facts and circumstances of this case, the delay was a reasonable one. See Clark, 850

F.3d at 780. The Director oddly asserts that the recent, unpublished opinion in

Ramirez v. Davis, 2019 WL 2622147 (5th Cir. June 26, 2019), was a possible attempt

to overturn Clark when it considered the length of time between the appointment of

conflict-free counsel and the filing of the Rule 60(b) motion as a timeliness factor.

Opposition at 19. Ramirez, in fact, repeatedly cited Clark for the governing standard,

2019 WL 2622147 *5-6, and merely reinforced that reasonableness is to be assessed

based on all relevant facts and circumstances, not simply the time between Trevino

and the filing of the motion. It also stands for the unremarkable proposition that one

such relevant factor is how long conflict-free counsel took to file the Rule 60(b) motion

after appointment. The Ramirez court determined that reasonable jurists could

debate whether the district court abused its discretion in finding that the Rule 60(b)

motion was untimely under the particularized circumstances of that case. Id. at *6.

      Mr. Johnson’s case is distinguishable from other cases in which the Fifth

Circuit found that a Rule 60(b) motion was not filed within a reasonable time. For

example, in Clark, the applicant was physically present at a court hearing regarding



                                           18
       Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 25 of 42



  the conflict of interest over a year prior to filing his Rule 60(b) motion and was also

  represented in state court by conflict free-counsel during this time period. 850 F.3d

  at 777. Clark then waited an additional nine months after he was on notice of the

  conflict before seeking conflict-free counsel in federal court. In contrast, Mr. Johnson

  diligently requested conflict-free counsel—necessarily in a pro se posture—after

  becoming aware of Mr. McCann’s conflict. Mr. Johnson’s case is also distinguishable

  based on the fact that his Rule 60(b) Motion was filed within 5 months of the

  appointment of conflict-free counsel, and pursuant to a scheduling order requested

  by the Director, whereas the petitioners in Clark and Pruett waited a significantly

  longer period of time before filing—12 months and 21 months, respectively. Clark,

  850 F.3d at 782; Pruett v. Stephens, 608 F. App’x 182, 185-86 (5th Cir. 2015)

  (unpublished).

         No one factor is dispositive of whether Mr. Johnson’s Motion was filed within

  a reasonable time. When reviewing the totality of the circumstances in Mr.

  Johnson’s case, the distinguishing features of his case as compared to other

  Rule 60(b) petitioners, and the fact that Mr. Johnson complied with a Rule 60(b)

  scheduling order from this Court, Mr. Johnson has shown that his motion is timely.

III.     It would be premature for this Court to consider the Director’s
         arguments regarding the potential application of procedural defenses
         to claims that may be raised in an amended petition.

         The Director has argued that Mr. Johnson’s Rule 60(b) motion must be denied

  because he cannot show that he can assert a good claim or defense if the case is

  reopened and he is allowed to file an amended petition. Opposition at 9 (citing Buck



                                            19
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 26 of 42



v. Davis, 137 S. Ct. at 780). In so arguing, the Director asserts that any claims Mr.

Johnson may wish to litigate in an amended federal habeas petition are successive,

procedurally defaulted, and time-barred. Opposition at 23-29. But the Director’s

argument that before this Court may grant relief from judgment it must first find

that Mr. Johnson can overcome all potential procedural obstacles to obtaining relief

on hypothetical claims that he may seek to raise in an amended habeas petition is

simply incorrect.

      In Buck v. Davis, the petitioner filed a motion for relief from judgment

pursuant to Rule 60(b)(6) for the sole purpose of relitigating an ineffective-assistance-

of-trial-counsel claim that the district court had properly found to be procedurally

defaulted under Coleman v. Thompson, 501 U.S. 722 (1991), the then-controlling law.

137 S. Ct. at 767. In Buck, because the district court had not erred in its earlier

procedural default ruling under the law then in effect, it was imperative that the Rule

60(b) movant establish that Martinez’s limited exception to Coleman would apply if

Rule 60(b) relief were granted and he was allowed to relitigate his defaulted

ineffectiveness claim. Id. at 779-80. Absent such a finding, reopening of the final

judgment would be futile. Id. at 780.

      Mr. Johnson seeks relief from judgment because his right to competent legal

representation under 18 U.S.C. § 3599 was violated by the continued appointment of

Mr. McCann throughout his federal habeas proceeding, even after his conflict of

interest with Mr. Johnson became plainly obvious. His case is simply not on all fours

with Buck. First, Mr. Johnson has identified a defect in the integrity of his habeas



                                           20
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 27 of 42



proceeding relating to the conflict of interest and deprivation of adequate § 3599

counsel. The petitioner in Buck, on the other hand, did not rely on such a defect in

the integrity of his habeas proceeding, but rather sought to benefit from a post-

judgment change in the equitable rules governing procedural default to litigate one

specific claim. 137 S. Ct. at 767.

       Moreover, the extraordinary circumstances in Mr. Johnson’s case involve a

violation of 18 U.S.C. § 3599, the resulting deprivation of meaningful federal habeas

review of his capital judgment, and finally the unreliability of the district court’s

judgment denying relief. In Buck, the extraordinary circumstances related

exclusively to errors that occurred at trial and in state habeas and were inextricably

intertwined with the petitioner’s trial counsel ineffectiveness claim, which he sought

to resurrect through Martinez. As stated above, there was no error in the original

federal habeas proceeding in Buck, at the time the judgment was entered. In contrast,

there was an error of a structural dimension in Mr. Johnson’s prior proceedings—

that he was represented by conflicted and otherwise inadequate counsel in violation

of § 3599. The very purpose of § 3599 is to equip indigent state capital prisoners with

the resources necessary to investigate and litigate their claims for habeas corpus

relief in federal court; a violation of § 3599 deprived the litigant of his statutory rights

and infects the entire proceeding. See McFarland, 512 U.S. at 859.

       The Director’s argument that Mr. Johnson should be required to identify and

litigate the substantive merit of, and affirmative procedural defenses to, potential

claims for relief at this time would effectively require Mr. Johnson to prove



                                            21
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 28 of 42



entitlement to relief merely to obtain relief from the judgment. Mr. Johnson’s case is

more appropriately reviewed under the standards announced in Liljeberg v. Health

Services Acquisition Corporation, 486 U.S. 847 (1988). In Liljeberg, the petitioner

filed a Rule 60(b) motion based on a violation of 28 U.S.C. § 455(a), which requires

that judges recuse themselves in any proceedings in which their impartiality might

reasonably be questioned. Id. at 850-51. The failure of the judge to recuse himself

arguably undermined the fairness and appearance of fairness of the entire proceeding

and therefore the merits of the cause of action itself were not taken into account at

the Rule 60(b) stage. Rather, the Supreme Court focused its Rule 60(b) inquiry on two

questions: (1) whether the underlying statutory violation did, in fact, occur; and (2)

whether Rule 60(b) relief is available when the violation is not discovered until after

the judgment has become final. Id. at 858.

      Applying Liljeberg to Mr. Johnson’s case, the two questions for this Court are

whether Mr. Johnson’s allegation of a violation of his right to adequate, conflict-free

representation under 18 U.S.C. § 3599 has been established and, if so, whether Rule

60(b) relief is available when the violation was not discovered until Mr. Johnson was

appointed conflict-free counsel.

      Mr. Johnson has addressed the first question at length in the Rule 60(b) Motion

and in section I, supra, as well as in his motions to remove Mr. McCann and for stays

of execution. See DE 76, 77, 80, 82. As in Liljeberg, the violation of the relevant federal

statute “create[d] precisely the kind of appearance of impropriety that [the statute]




                                            22
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 29 of 42



was intended to prevent. The violation is neither insubstantial nor excusable.” Id. at

867. The pertinent question here, then, is whether Rule 60(b) relief is available.

      The Liljeberg Court announced the standard to be applied in the review of a

Rule 60(b) motion premised on a violation of 28 U.S.C. § 455(a):

      We conclude that in determining whether a judgment should be vacated
      for a violation of § 455(a), it is appropriate to consider the risk of
      injustice to the parties in the particular case, the risk that the denial of
      relief will produce injustice in other cases, and the risk of undermining
      the public’s confidence in the judicial process.

486 U.S. at 864. The same standard should apply in Rule 60(b) cases premised on

violations of 18 U.S.C. § 3599 because, like section 455(a), § 3599 aims to protect the

integrity of federal court proceedings.

      The risk of injustice to Mr. Johnson if the judgment is not reopened is far

greater than the risk of injustice to the State if the judgment is reopened. The State

has no legitimate interest in the execution of a prisoner whose conviction and death

sentence have not been adequately tested under the U.S. Constitution. See Lonchar

v. Thomas, 517 U.S. 314 (1996); AMERICAN BAR ASSOCIATION, Criminal Justice

Standards for the Prosecution Function, Standard 3-1.2(a) (4th ed. 2018) (“The

primary duty of the prosecutor is to seek justice within the bounds of the law, not

merely to convict.”); Berger v. United States, 295 U.S. 78 (1935) (the sovereign’s

interest in a criminal case “is not that it shall win a case, but that justice shall be

done”). Mr. Johnson, on the other hand, has an entrenched interest in having his

conviction and sentence of death investigated by a competent, conflict-free attorney

before he is put to death.



                                          23
      Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 30 of 42



         Similarly, granting Mr. Johnson relief from the judgment will not lead to

 injustice in other cases. “[T]o the contrary, the [Court’s] willingness to enforce [§ 3599]

 may prevent a substantive injustice in some future case” by encouraging attorneys

 and courts to more carefully examine possible grounds for conflicts of interest and

 other indicia of incompetence. Liljeberg, 486 U.S. at 868. Finally, granting Mr.

 Johnson relief may very well promote the public’s confidence in the judicial process

 as it relates to indigent prisoners; denying Mr. Johnson relief under the

 circumstances presented would undermine the public’s confidence in the integrity

 and fairness of the courts.

         Because Mr. Johnson challenges the integrity of his entire federal habeas

 proceeding due to the deprivation of statutory rights to representation, the Court

 should grant relief from the judgment per Liljeberg.

IV.       Alternatively, if this Court determines that it is appropriate to assess
         procedural obstacles to claims that may be raised if the judgment is
         reopened, Mr. Johnson requests a hearing on the issues.
         The Director invokes a blanket of procedural defenses to claims that Mr.

 Johnson may seek to raise if the Court reopens the judgment, including that any

 claim would be successive, time-barred, and procedurally defaulted. Opposition at 23-

 28. Based on these defenses, the Director argues that reopening the judgment would

 be improper. Opposition at 23. However, Mr. Johnson has plausible arguments to

 circumvent the various procedural hurdles raised by the Director, and appropriate

 process must be afforded before answering them.4


 4The following arguments are not a concession that Mr. Johnson need to establish these procedural
 defenses at this stage, and are included merely in the event that this Court is inclined to deny the Rule

                                                    24
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 31 of 42



        Mr. Johnson requests that, prior to this Court making a determination that

any of the procedural arguments raised by the Director are dispositive, an evidentiary

hearing be held. See, e.g., Holland v. Florida, 560 U.S. 631, 654 (2010) (remanding

“to determine whether the facts in this record entitle Holland to equitable tolling, or

whether further proceedings, including an evidentiary hearing, might indicate that

respondent should prevail.”); Barrientes v. Johnson, 221 F.3d 741, 768 (5th Cir. 2000)

(holding that when “the issue of cause cannot be adequately resolved on the record”

an evidentiary hearing is warranted); Washington v. Davis, 714 F. App’x. 380 (5th

Cir. 2017) (unpublished) (remanding because the district court abused its discretion

by denying an evidentiary hearing to develop, among other issues, whether cause and

prejudice existed to excuse procedural default). Under the particular facts of Mr.

Johnson’s case, failure to hold such a hearing would violate his due process rights.

See generally Harris v. Nelson, 394 U.S. 286, 300 (1969) (“[I]t is the duty of the court

to provide the necessary facilities and procedures for an adequate inquiry.”).

        Mr. Johnson has previously outlined claims meriting further investigation in

filings before this Court. Among others, these claims include that: (1) he is

intellectually disabled, and thus his execution would violate the Eighth Amendment

as interpreted in Atkins v. Virginia, 536 U.S. 304 (2002), Moore v. Texas, 137 S. Ct.

1039 (2017), and Moore v. Texas, 139 S. Ct. 666 (2019) (“Atkins claim”); (2) trial

counsel were ineffective for failing to preserve error when the State misstated the law



60(b) motion based on procedural hurdles that the underlying claims may face. Moreover, Mr. Johnson
does not assert that this section covers the entirety of possible arguments or briefing on the matter;
instead, they are presented to show this Court that the Director is incorrect in asserting that reopening
would be futile.

                                                  25
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 32 of 42



during punishment phase closing argument by claiming that mitigating evidence

must be connected to the crime; (3) a State witness presented false testimony that

Mr. Johnson is eligible for a less-restrictive custody classification and that trial

counsel were ineffective for eliciting that testimony; and (4) new discovery from the

State could lead to relief, including Brady notices provided to Mr. Johnson on

February 19, 2019 (“Brady claim”). Doc. 95 at 18-28. These claims are far from futile

both procedurally and substantively and the Director’s procedural arguments do not

prevent this Court from granting the Rule 60(b) motion.

      First, if this Court reopens the judgment against Mr. Johnson, the potential

claims he could seek to raise would not be successive. Cf. Opposition at 24-25. Second

or successive applications are governed by 28 U.S.C. § 2244. However, that section

only applies when “the legality of such detention has been determined by a judge . . .

on a prior application for a writ of habeas corpus[.]” 28 U.S.C. § 2244(a). If this Court

were to grant Mr. Johnson’s motion and reopen the judgment against him, it would

also necessarily vacate the prior judgment. As such, any additional claims would be

presented and adjudicated in Mr. Johnson’s initial federal habeas proceedings,

assuming other procedural requirements are met. Therefore, there would be no need

to seek authorization to file a successive petition in federal court.

      Second, the potential claims would not be time-barred. See Opposition at 25-

27. 28 U.S.C. § 2244(d) creates a one-year statute of limitations for bringing claims

in a federal habeas corpus petition that triggers based on the latest of a variety of

conditions. For our purposes, the limitations period runs from “the date on which the



                                           26
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 33 of 42



factual predicate of the claim or claims presented could have been discovered through

the exercise of due diligence.” 28 U.S.C. § 2244(d)(1)(D). Two of the potential claims

fall within the one-year time frame from this triggering condition. The Brady claim

first became available on February 19, 2019, when the State first disclosed the notices

at issue. Mr. Johnson would have one year from that date to raise any claims

pertaining to those notices in federal court.

       If this Court reopens the judgment against Mr. Johnson, the factual predicate

for the Atkins claim similarly falls within the one-year timeframe. Mr. Johnson

qualifies for a diagnosis of intellectual disability based on certain changes to the

diagnostic criteria for the disorder that occurred with the publication of the DSM-5

on May 18, 2013. These changes include a heightened reliance on adaptive

functioning deficits and a lessening of the importance of IQ test scores as compared

to prior editions of the manual. Because the factual predicate for his Atkins claim was

not available until the publication of the DSM-5, and the DSM-5 was published ten

days prior to Trevino, he would have nearly the entire one-year statute of limitations

in which to raise this claim.5 Similarly, this timing of the publication of the DSM-5

weighs in favor of equitable tolling. Moreover, the question of whether the statute is

subject to equitable tolling regarding the Atkins claim can be heavily dependent on

the merits of the claim itself—whether or not Mr. Johnson is intellectually disabled—



5 Mr. Johnson is not arguing that he was not intellectually disabled at the time of the offense in
question. Instead, his argument is that current prevailing professional norms establish that he was
intellectually disabled at the time of the offense, although they may not have prior to the publication
of the DSM-5. See Moore v. Texas, 137 S. Ct. 1039 (2017) (requiring courts to consider current medical
standards when determining whether an individual is intellectually disabled); Hall v. Florida, 572
U.S. 701 (2014) (same).

                                                  27
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 34 of 42



and that question is one that should be answered prior to a determination of whether

equitable tolling is warranted. See Rivera v. Quarterman, 505 F. 3d 349, 355 (5th Cir.

2007) (“That is, answering whether Rivera is retarded is logically antecedent—if not

a core element itself—to determining whether equitable tolling is available.”). As

such, this Court should delay a determination of the statute of limitations until after

the fact-intensive inquiry regarding whether Mr. Johnson is intellectually disabled

occurs.

      The potential Atkins claim in federal court may also fall into a class to which

the statute of limitations can be bypassed based on a showing of actual innocence of

the death penalty. In McQuiggin v. Perkins, the Supreme Court held that actual

innocence of the crime, if proven, establishes a gateway to present constitutional

claims even if the statute of limitations had otherwise expired. 569 U.S. 383 (2013).

The Perkins court noted that the miscarriage of justice exception “survived AEDPA’s

passage” and has been used to overcome various procedural hurdles. Id. at 392-93.

Perkins applied the logic of Schulp v. Delo, 513 U.S. 298 (1995), which allows

petitioners to overcome procedural default of a claim upon a showing of actual

innocence and extends the rationale to the federal statute of limitations. To the best

of Mr. Johnson’s knowledge, neither the Supreme Court nor the Fifth Circuit has

resolved the question as to whether Perkins applies to actual innocence of the death

penalty, such as an Atkins claim. See Tamayo v. Stephens, 740 F.3d 986, 990 (5th Cir.

2014) (explaining that the application of Perkins to actual innocence of the death




                                          28
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 35 of 42



penalty was “a questions we do not decide here.”).6 Schulp itself relies heavily on the

Supreme Court’s opinion in Sawyer v. Whitley, 505 U.S. 333 (1992), which involved

the excuse of procedural default based on actual innocence of the death penalty.

Because the Schlup standard applies to the statute of limitations period, so should

the Sawyer standard. As such, a plausible argument exists that the statute of

limitations can be bypassed when a petitioner is able to establish actual innocence of

the death penalty.

       Moreover, Mr. Johnson may establish equitable tolling for any claim that may

be raised in an amended petition and that falls outside the limitations period.

Equitable tolling is a flexible, judicially-created remedy that is evaluated on the

specific circumstances of the case, and which requires a petitioner to show that he

has pursued his rights diligently, but extraordinary circumstances stood in the way

of a timely filing. Such extraordinary circumstances can include “an attorney’s failure

to satisfy professional standards of care.” Holland, 560 U.S. at 649; see also id. at 651

(“[A]t least sometimes, professional misconduct that fails to meet the Eleventh

Circuit’s standard could nonetheless amount to egregious behavior and create an

extraordinary circumstances that warrants equitable tolling.”); Manning v. Epps, 688

F.3d 177, 183 (5th Cir. 2012) (applying the two-prong Holland standard to the

petitioner’s argument that equitable tolling was warranted). Here, Mr. Johnson has

diligently pursued his rights by timely requesting, pro se, the appointment of conflict-



6In Henderson v. Thaler, 626 F.3d 773, 781 (5th Cir. 2010), the court held that it would not create an
actual innocence of the death penalty exception to the statute of limitations. However, this decision
predated Perkins, and the question was explicitly left open in Tamayo.

                                                 29
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 36 of 42



free counsel and timely seeking to reopen the judgment. He has provided this Court

significant support for the proposition that Mr. McCann’s actions in this case fell far

below the standards of professional care. DE 95 at Ex. 2 (Schuwerk Declaration). He

also established significant extraordinary circumstances as outlined in his Rule 60(b)

Motion, which weigh in favor of both reopening the judgment and finding that

equitable tolling is warranted if the case is reopened and Mr. Johnson is allowed to

file an amended petition. The fact-sensitive inquiry attendant to equitable tolling

arguments is one that best resolved at an evidentiary hearing. See Holland, 560 U.S.

at 654.

      Third, the potential claims would not be “unequivocally procedurally

defaulted” as the Director claims. See Resp. at 27-28. It is far too soon to make

sweeping, bold statements regarding how the state court will treat the claims that

Mr. Johnson has identified, and the state court’s treatment of those claims is a

necessary precondition to determining whether those claims are defaulted in federal

court. Should Mr. Johnson return to state court to exhaust his newly-identified

claims, all claims that are authorized for merits consideration by the Texas Court of

Criminal Appeals (“CCA”) would not be subject to default in federal court. Mr.

Johnson has previously argued that he can meet the various successor hurdles in

state court. Doc. 76 at 29-32.

      Even if the state court does not allow Mr. Johnson’s new claims to proceed,

there is a reasonable likelihood that the decision will not rest on an independent and

adequate state ground, in which case the claim would not be defaulted in federal



                                          30
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 37 of 42



court. This is a particular consideration with respect to the Brady and Atkins claims.

In re Davila, 888 F.3d 179, 187-89 (holding that a Brady claim was not procedurally

defaulted after the petitioner raised the claim in a subsequent state habeas

application, where the dismissal in state court was based on the merits of the claim);

Busby v. Davis, 925 F.3d 699, 707-10 (5th Cir. 2019) (holding that an Atkins claim

dismissed as an abuse of the writ in state court was not defaulted in federal court

because the dismissal necessarily required an assessment of the merits).

      Even if the state court were to deny the claims based on adequate and

independent state law grounds, resulting in their default in federal court, Mr.

Johnson may be able to establish that cause and prejudice exists to excuse the default.

He could potentially excuse the default of his Atkins claim—assuming, arguendo, that

it is even possible to default such a claim under Texas’s successive petition

framework—by relying on the miscarriage of justice exception outlined in Sawyer.

505 U.S. at 348. His claims relating to ineffective assistance of counsel can utilize

Trevino to excuse a potential default, by asserting that Mr. McCann provided

ineffective assistance of counsel in state habeas, something raised at various points

in pleadings presented to this Court. Trevino, 569 U.S. at 429. Additionally, Mr.

Johnson can establish cause for failing to raise the Brady or Atkins claim previously,

as the factual predicates for those claims were not previously available. See Strickler

v. Greene, 527 U.S. 263, 283-90 (1999).

      While such procedural issues are better assessed in the context of the amended

petition Mr. Johnson has requested to file after reopening, he has shown that the



                                          31
     Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 38 of 42



procedural obstacles raised by the Director are subject to several exceptions. Mr.

Johnson does not assert that the foregoing is a full and final briefing on these complex

issues, but only that it is sufficient to establish that reopening the judgment would

not be an exercise in futility because numerous pathways exist for Mr. Johnson to

secure merits review of newly-identified claims. If this Court rejects Mr. Johnson’s

argument and holds that such matters must be established now, he requests an

evidentiary hearing at which evidence and argument can be presented.

V.     This Court has jurisdiction to stay Mr. Johnson’s execution,
       regardless of whether it rules on the merits of his Rule 60(b) Motion.
       A stay of execution is an equitable remedy within the powers of federal courts.

Hill v. McDonough, 547 U.S. 573, 584 (2006). In assessing whether or not to exercise

its equitable powers, the Court should consider four factors: (1) whether the applicant

has made a strong showing that he is likely to succeed on the merits; (2) whether the

applicant will be irreparably injured absent a stay; (3) whether issuance of the stay

will substantially injure the other parties interested in the proceeding; and (4) where

the public interest lies. Nken v. Holder, 556 U.S. 418, 434 (2009). Mr. Johnson

requested that this Court exercise this power and stay his execution in light of a

variety of factors outlined in his Rule 60(b) motion, Doc. 95, and Motion for Stay of

Execution, Doc. 96, including that he has made a strong showing that he is likely to

succeed on the merits of his Rule 60(b) motion. Doc. 96 at 2-3. Mr. Johnson

demonstrated that a stay is warranted due to the particular factors of his case, and

he requests that this Court exercise is equitable powers and grant him a stay of

execution.


                                          32
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 39 of 42



      The Director attempts restrict this Court’s power by incorrectly asserting that

it lacks jurisdiction to stay Mr. Johnson’s execution unless it grants his pending Rule

60(b) motion, supposedly because there is no federal habeas action currently pending.

Opposition at 29. However, because this Court has the power to entertain the present

Rule 60(b) motion, it also has the power to stay Mr. Johnson’s execution, if for no

other reason than to preserve its jurisdiction to rule on the merits of the motion. See

28 U.S.C. § 2283 (allowing a court to enter a stay “where necessary in aid of its

jurisdiction”); McFarland v. Scott, 512 U.S. 849, 857-58 (1994) (holding that the Anti-

Injunction Act did not divest federal courts of jurisdiction to stay executions to allow

appointed counsel to prepare and file a habeas corpus petition). The Fifth Circuit has

entered, or upheld, stays of execution in a variety of circumstances irrespective of

whether a habeas petition was pending in the district court at the time that the stay

was entered. See Gutierrez v. Davis, No. 18-700028 (5th Cir. Sept. 10, 2018); Ramirez

v. Davis, 675 F. App’x 478 (5th Cir. 2017) (unpublished); Battaglia v. Stephens, 824

F.3d 470 (5th Cir. 2016) (unpublished); Charles v. Stephens, 612 F. App’x 214 (5th

Cir. 2015) (unpublished).

      In Rosales v. Quarterman, the Fifth Circuit explained that when a stay is

requested pursuant to § 2251, “the question is whether there is a pending or potential

habeas corpus proceeding before the court.” 565 F.3d 308, 311 (5th Cir. 2009)

(emphasis added). At minimum, the pleadings before this Court identify a potential

habeas corpus proceeding, in that Mr. Johnson is requesting that the prior judgement

against him be reopened—at which time a habeas corpus proceeding would



                                          33
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 40 of 42



indisputably be ongoing. Moreover, the Fifth Circuit has frequently assessed whether

to grant a stay of execution pending the disposition of, or while assessing the merits

of, Rule 60(b) motions and has not based its opinions on the fact that no habeas action

was then pending. See, e.g., In re Paredes, 587 F. App’x 805, 826 (5th Cir. 2014)

(denying stay of execution for failure to demonstrate a likelihood of success on the

merits and because of a lack of timelines); Diaz v. Stephens, 731 F.3d 370 (5th Cir.

2013) (denying a stay of execution because the petitioner had not made a strong

showing of a likelihood of success on the merits); Adams v. Thaler, 679 F.3d 312, 318-

19 (5th Cir. 2012) (vacating the district court’s grant of a stay of execution pending

the disposition of a Rule 60(b) motion after assessing “whether Adams has shown a

likelihood of success on the merits of his Rule 60(b)(6) motion” and finding he had

not).

        In other portions of the Opposition, the Director references the Fifth Circuit’s

recent published opinion in Crutsinger v. Davis, 2019 WL 3243399 (5th Cir. July 19,

2019), where the petitioner requested a stay of execution to litigate his Rule 60(b)

motion in the district court. Opposition at 10-11. In Crutsinger, the Fifth Circuit

explained that if the district court determined that a stay of execution was necessary

to allow the petitioner to fully and fairly litigate his Rule 60(b) motion, “it has the

equitable power to grant one.” Crutsinger, 2019 WL 3243399 at *3. This Court, of

course, has that same power.

        In sum, this Court may exercise its discretion to stay Mr. Johnson’s execution

after granting his Rule 60(b) Motion and reopening the judgment, or as necessary to



                                           34
    Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 41 of 42



allow full and fair consideration of the merits of the Motion. The latter approach

would be particularly warranted if this Court determines to hold an evidentiary

hearing addressing the factual bases for Rule 60(b) motion, as Mr. Johnson as

requested. DE 95 at 27; supra, Section IV.

                                      CONCLUSION

      For the foregoing reasons, Mr. Johnson requests that this Court grant this

motion for relief from judgment and reopen the federal habeas proceedings.

Specifically, he requests that this Court:

   1. Set a date for an evidentiary hearing to resolve factual disputes regarding this

      motion as needed;

   2. Grant this motion for relief from judgment;

   3. Order that Mr. Johnson file an amended habeas corpus petition within 120

      days; and

   4. Stay his execution.

Respectfully submitted,

                                        JASON D. HAWKINS
                                        Federal Public Defender

                                        /s/ Jeremy Schepers
                                        Jeremy Schepers (24084578)
                                        Supervisor, Capital Habeas Unit
                                        Office of the Federal Public Defender
                                        Northern District of Texas
                                        525 S. Griffin St., Ste. 629
                                        Dallas, Texas 75202
                                        jeremy_schepers@fd.org
                                        (214) 767-2746
                                        (214) 767-2886 (fax)



                                             35
   Case 4:11-cv-02466 Document 98 Filed on 08/02/19 in TXSD Page 42 of 42




                             CERTIFICATE OF SERVICE

      I, Jeremy Schepers, hereby certify that on the 2nd day of August, 2019, a copy
of the foregoing motion was delivered via ECF to the Texas Attorney General’s Office,
attention Ellen Stewart-Klein.
                                              /s/ Jeremy Schepers
                                              ____________________________
                                              Jeremy Schepers




                                         36
